Citation Nr: 0802711	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  03-18 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left ventricular 
hypertrophy, as secondary to service-connected hypertension.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back disorder 
and, if so, whether service connection is warranted.  

3.  Entitlement to service connection for a skin disorder, to 
include as a chronic disability resulting from an undiagnosed 
illness.  

4.  Entitlement to service connection for loss of memory, to 
include as a chronic disability resulting from an undiagnosed 
illness.  

5.  Entitlement to an increased rating for service-connected 
hypertension, left ventricular hypertrophy, currently 
evaluated as 10 percent disabling.  

6.  Entitlement to an effective date prior to February 8, 
2002 for the award of a 10 percent disability rating for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
December 1975 and from January 1982 to June 1991.  He had 
service in the Southwest Asia Theater of Operations from 
November 25, 1990 to April 22, 1991.  See DD 214.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, in September 2002 and September 2003.

The September 2002 rating decision denied the claim for 
service connection for left ventricular hypertrophy on a 
secondary basis and the claims for service connection for a 
skin condition and loss of memory as due to an undiagnosed 
illness.  A 10 percent rating was assigned for service-
connected hypertension, effective February 8, 2002.  The 
September 2003 rating decision declined to reopen the 
veteran's claim for entitlement to service connection for a 
low back disorder.  



The reopened claim for entitlement to service connection for 
a low back disorder, the issue of entitlement to an increased 
rating for hypertension with left ventricular hypertrophy, 
and the issue of entitlement to an effective date prior to 
February 8, 2002 for the award of a 10 percent disability 
rating for hypertension are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for hypertension, left ventricular 
hypertrophy, was granted in November 2000.

2.  An unappealed November 2000 rating decision denied the 
claim for service connection for a low back disorder on the 
basis that there was no evidence it was incurred in or 
aggravated by service.  

3.  Additional evidence received since November 2000 on the 
issue of service connection for a low back disorder is new 
and material, as it includes evidence related to an 
unestablished fact necessary to substantiate the claim.  

4.  The veteran has been diagnosed with seborrheic dermatitis 
and dermatitis of unknown etiology; there is no medical 
evidence of record showing that either condition is 
etiologically related to active service.  

5.  There is no medical evidence of record showing that the 
veteran has been diagnosed with, or exhibits objective 
indications of, loss of memory.  


CONCLUSIONS OF LAW

1.  The veteran's appeal concerning entitlement to service 
connection for left ventricular hypertrophy on a secondary 
basis is dismissed, as service connection for this disability 
has already been granted and there remains no justiciable 
case or controversy before the Board at this time.  38 
U.S.C.A. § 7105 (West 2002).

2.  The November 2000 rating decision that denied entitlement 
to service connection for a low back disorder is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a), 20.1103 (2000).

3.  New and material evidence has been submitted to reopen 
the claim for entitlement to service connection for a low 
back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

4.  The criteria for service connection for a skin disorder, 
to include as a chronic disability resulting from an 
undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).  

5.  The criteria for service connection for loss of memory, 
to include as a chronic disability resulting from an 
undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection for left ventricular hypertrophy

The veteran seeks service connection for left ventricular 
hypertrophy as secondary to service-connected hypertension.  
See March 2002 VA Form 21-4138; October 2005 statement in 
support of claim.  

In a November 2000 rating decision, the RO granted service 
connection for hypertension, left ventricular hypertrophy.  
Though left ventricular hypertrophy was not subsequently 
noted to be part of the service-connected hypertension 
disability, there is no evidence showing that the RO severed 
service connection for left ventricular hypertrophy.  See 
September 2002 rating decision; see also rating decisions 
dated September 2003 and September 2005.  In essence, the 
veteran is requesting service connection for a disability 
that has already been considered part of a service-connected 
disability.  The Board finds, therefore, that the RO 
incorrectly adjudicated a claim for service connection for 
left ventricular hypertrophy on a secondary basis in the 
September 2002 rating decision.  As such, the issue of 
entitlement to service connection for left ventricular 
hypertrophy is dismissed, as service connection was granted 
for this disability in November 2000 and there remains no 
case or controversy as to this issue.  38 U.S.C.A. § 7105 
(West 2002).  

II.	New and material evidence claim

The veteran seeks to establish service connection for a low 
back disorder.  See October 2002 VA Form 21-4138.  The RO 
declined to reopen the claim and continued the denial issued 
in a previous final decision.  The Board has an obligation to 
make an independent determination of its jurisdiction 
regardless of findings or actions by the RO.  Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996).  

A November 2000 rating decision denied service connection for 
a low back disorder on the basis that there was no evidence 
that it was incurred in or aggravated by service.  The 
veteran was informed of this decision by letter dated 
November 13, 2000, but he did not file a timely appeal.  See 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.302(a) 
(2000) (a claimant must file a notice of disagreement (NOD) 
with a determination by the agency of original jurisdiction 
(AOJ) within one year from the date that that agency mails 
notice of the determination).  An unappealed determination of 
the AOJ is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2007).

The veteran filed a claim to reopen in October 2002, and this 
appeal ensues from the September 2003 rating decision that 
declined to reopen the claim and continued the denial of 
service connection for a low back disorder.  As a general 
rule, once a claim has been disallowed, that claim shall not 
thereafter be reopened and allowed based solely upon the same 
factual basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).  If the claimant can thereafter present 
new and material evidence, however, the claim shall be 
reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2007).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).  

Evidence before the RO in November 2000 consisted of the 
veteran's service medical records from his first period of 
active service and an incomplete set of service medical 
records from his second period of active service, which are 
devoid of reference to any complaints of low back problems or 
treatment during active duty.  At the time of the veteran's 
separation from service, he denied recurrent back pain and a 
clinical evaluation of his spine was normal.  See May 1991 
reports of medical examination and history.  There was no 
other evidence available to the RO in November 2000.  

Evidence added to the record since the RO's 2000 decision 
includes additional service medical records from his second 
period of active service, which are also devoid of reference 
to complaint of, or treatment for, any low back problems.  
The evidence also includes treatment records from both VA and 
private facilities, which reveal that the veteran has been 
seen with complaints of low back pain and that he underwent 
surgery for left L5-S1 extroled disc herniation.  See 
December 1998 records from San Pablo Hospital.  In addition, 
a February 2006 letter from Dr. E.J. Lugo Piazza reports that 
the veteran's back problems started when he was on active 
duty.  The February 2006 letter is new, as it was not of 
record when the RO issued its November 2000 rating decision.  
It is also material, as it raises a reasonable possibility of 
substantiating the claim.  

Having found that new and material evidence has been 
presented, the claim for entitlement to service connection 
for a low back disorder is reopened for review on the merits.  
For the reasons discussed below, final disposition of the 
merits of the claim at this time would be premature and would 
prejudice the veteran's claim.  

III.	Service connection for a skin disorder and loss of 
memory

The veteran also seeks service connection for unexplained 
rashes, skin sensitivity on his arms, and short-term memory 
loss, to include as due to an undiagnosed illness.  See 
February 2002 VA Form 21-4138; October 2005 statement in 
support of claim.  

Under legislation specific to Persian Gulf War veterans, 
service connection may be established for a qualifying 
chronic disability resulting from an undiagnosed illness that 
became manifest during active service in the Southwest Asia 
Theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more during a specific presumption 
period.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a)(1)(i) (2007).  

The term "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): (A) an undiagnosed 
illness; (B) a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms; (C) any diagnosed illness that the 
Secretary determines in regulations prescribed under 
subsection (d) warrants presumptive service-connection.  38 
U.S.C.A. § 1117(a)(2) (West 2002) and 38 C.F.R. § 
3.317(a)(2)(i) (2007).

Service connection for a disability due to an undiagnosed 
illness requires that such disability, by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  See 38 C.F.R. § 
3.317(a)(1)(ii) (2007).  There cannot be any affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c) 
(2007).  If signs or symptoms have been attributed to a known 
clinical diagnosis, service connection may not be provided 
under the specific provisions pertaining to Persian Gulf 
veterans.  VAOPGCPREC 8-98 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 C.F.R. § 3.317(a)(1)(b) (2007).  
There must be objective signs that are perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  There must be a minimum 
of a six-month period of chronicity.  38 C.F.R. § 
3.317(a)(2)(3) (2007).

Compensation shall not be paid, however, if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
war; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or events that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Theater of Operations during the 
Persian Gulf war and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(c) 
(2007).
As noted in the Introduction, the veteran served in the 
Southwest Asia Theater of Operations.  Therefore, he 
qualifies for consideration for presumptive service 
connection for disabilities resulting from undiagnosed 
illness or unexplained chronic multi-symptom illness.  

The veteran's service medical records are devoid of reference 
to complaint of, or treatment for, a skin condition.  At the 
time of his separation from service, the veteran denied 
having any skin diseases and a clinical evaluation of his 
skin was normal.  See May 1991 reports of medical examination 
and history.  The service medical records do reveal that the 
veteran was involved in a motor vehicle accident in April 
1991 with resultant head trauma.  The veteran was unable to 
remember what happened during the accident and was assessed 
with head injuries, syncope and concussion.  See April 1991 
emergency care and treatment record, clinical record and 
medical record.  He reported head injury and loss of memory 
or amnesia at the time of his separation from service, but 
the examining physician noted that the veteran's head injury 
had resolved and clinical evaluation of his head and 
neurological system was normal.  See May 1991 reports of 
medical examination and history.  

Post-service medical evidence of record reveals that the 
veteran has received treatment related to complaints 
involving his skin.  See e.g., records from Arango 
Professional Group dated February 1998 (skin itches) and 
March 1998 (presents skin lesion on left leg); VA primary 
care follow-up notes dated March 2005 and December 2005 
(assessment of seborrheic dermatitis of face).  The veteran 
has not been treated, however, for complaints of memory loss.  
See private medical records; VA treatment records.  

The veteran underwent a VA C&P mental disorders examination 
in August 2002, at which time he reported occasionally 
forgetting certain things, like routine processes at work and 
street names.  Examination revealed that the veteran was 
alert and oriented times three with good attention, 
concentration and memory.  The examiner found that there was 
no gross psychiatric disorder.  

The veteran underwent a VA C&P general medical examination in 
May 2004.  He complained of intolerance to sunlight which 
caused him to develop reddish, papular skin lesions, some of 
which may increase to the size of a quarter and may also 
develop pus-filled domes that may drain a purulent discharge.  
The veteran reported being treated for this with an 
antibiotic with improvement.  He indicated that he may 
develop the mentioned skin lesions in any part of his body 
and indicated that he develops a rash over the upper lateral 
aspect of his cheeks, which is very pruiritic.  The examiner 
noted to refer to the dermatology report for physical 
findings related to the veteran's skin and for a diagnosis.  

The May 2004 VA C&P skin diseases examination reveals that 
the veteran complained of an itchy rash on his face that had 
been present since 1991.  He reported that it worsens with 
exposure to sunlight and shaving and is constantly present, 
but is not progressive.  The veteran also complained of 
another itchy skin rash on his trunk and extremities and 
indicated that he had had four episodes involving this area 
since 1991, the last being one and one-half years ago.  This 
condition was not present on examination.  The veteran 
reported using moisturizing cream daily.  The examiner 
reported that the veteran's skin had a slight erythema and 
scaling on his face involving the sides of his nose and 
cheeks.  The veteran was diagnosed with seborrheic dermatitis 
and dermatitis of unknown etiology, not present today.  

The evidence of record does not support the veteran's claim 
for service connection for loss of memory, to include as a 
chronic disability resulting from an undiagnosed illness.  
Though his service medical records reveal that he was 
involved in an in-service motor vehicle accident with 
resultant loss of memory and head trauma, the trauma had 
resolved by the time the veteran separated from service.  The 
post-service medical evidence is devoid or any indication 
that the veteran has complained of or received treatment for 
memory loss.  In fact, the veteran acknowledged the fact that 
he has not received treatment for this condition.  See 
October 2005 statement in support of claim.  Moreover, the 
evidence of record is absent for any objective indication 
that the veteran has loss of memory; rather, he was found to 
have good memory during the August 2002 VA mental disorders 
examination.  

In the absence of any medical evidence establishing that the 
veteran has been diagnosed with or exhibits objective 
indications of memory loss, service connection is not 
warranted and the claim must be denied.  See 38 C.F.R. 
§§ 3.303, 3.317(a)(2)(3) (2007); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992) (establishing service connection 
requires evidence of a relationship between a current 
disability and events in service or an injury or disease 
incurred therein).

The evidence of record also does not support the veteran's 
claim for service connection for a skin condition under the 
legislation specific to Persian Gulf War veterans.  As noted 
above, the veteran was diagnosed with seborrheic dermatitis 
and dermatitis of unknown etiology during the May 2004 VA 
skin diseases examination.  Therefore, his skin condition has 
been attributed to known clinical diagnoses and service 
connection on a presumptive basis is not warranted.  

Nor does the evidence of record support the claim for service 
connection for a skin disorder on a direct basis.  The Board 
acknowledges the veteran's contention that he has had a skin 
condition since service.  See e.g., June 2003 VA Form 
9;October 2005 statement in support of claim; May 2004 VA C&P 
skin diseases examination report.  In addition, the Board 
finds that the veteran is competent to describe symptoms 
manifested during service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a lay person is competent to describe the 
physical manifestations of his/her disease or disability).  
As noted above, however, the veteran denied having any skin 
diseases at the time of his separation from service and a 
clinical evaluation of his skin at that time was normal.  See 
May 1991 reports of medical examination and history.  
Furthermore, the earliest post-service medical evidence 
showing that the veteran complained of skin problems is dated 
February 1998, more than seven years after his discharge from 
service.  The lack of corroborative in-service evidence, and 
the span of time between the veteran's separation from 
service and the first record of treatment, weigh against his 
reported history, and his assertions alone, unsupported by 
any objective medical records verifying that he did manifest 
symptoms of a skin disorder during service, are insufficient 
to prove his claim.  See id.  In other words, absent any 
medical evidence showing contemporaneous treatment for a skin 
condition, or, at the very least, documented complaints of 
problems with his skin, the Board does not find the veteran's 
history of experiencing skin problems during service to be 
credible.  

In addition, there is no medical evidence establishing that 
the veteran's diagnosed dermatological conditions are related 
to service.  In fact, there is no medical evidence linking 
seborrheic dermatitis to active service and the VA examiner 
found that the veteran's dermatitis was of unknown etiology.  
See May 2004 VA C&P examination report.  In the absence of 
such evidence, service connection for a skin disorder is not 
warranted and the claim must be denied.  See 38 C.F.R. § 
3.303 (2007).  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).

IV.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of the veteran's appeal, the Court of 
Appeals for Veterans' Claims (Court) issued a decision 
regarding the notice requirements associated with claims to 
reopen.  VA must notify a claimant of the evidence that is 
needed to reopen the claim as well as the evidence that is 
needed to establish entitlement to the underlying claim.  
More specifically, the RO must provide notice as to what 
evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
As the claim for service connection for a low back disorder 
has been reopened, any defect in the notice as required by 
Kent would be harmless.  

Prior to the issuance of the September 2002 rating decision 
that denied service connection for a skin condition and loss 
of memory, and prior to the issuance of the September 2003 
rating decision that declined to reopen the veteran's claim 
for service connection for a low back disorder, the veteran 
was advised of the evidence needed to substantiate his claims 
for service connection and of his and VA's respective duties 
in obtaining evidence.  See March 2002 letters; August 2003 
letter.  Although the veteran may not have been specifically 
informed of the need to provide any evidence in his 
possession that pertains to the claims, the March 2002 letter 
did ask him to send the necessary evidence and the August 
2003 letter asked him to send any additional information or 
evidence.  Both requests would include evidence in his 
possession.  Accordingly, the duty to notify has been 
fulfilled concerning these claims.  The veteran was also 
provided notice of the appropriate disability rating and 
effective date of any grant of service connection, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
See July 2007 letter.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's service medical, private and VA 
treatment records have been associated with the claims folder 
and he was afforded several VA examinations in connection 
with the claims, as discussed above.  The record does not 
suggest the existence of additional, pertinent evidence that 
has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

The claim for service connection for left ventricular 
hypertrophy, as secondary to service-connected hypertension, 
is dismissed.  

The claim for service connection for a low back disorder is 
reopened.  To this extent only, the appeal is granted. 

Service connection for a skin disorder, to include as a 
chronic disability resulting from an undiagnosed illness, is 
denied.  

Service connection for loss of memory, to include as a 
chronic disability resulting from an undiagnosed illness, is 
denied.  


REMAND

Unfortunately, a remand is required in regards to the 
remaining claims.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007), are met.  

As an initial matter, the veteran's reopened claim for 
service connection for a low back disorder has not been 
adjudicated by the AOJ in the first instance.  Consequently, 
due process mandates that the matter be remanded in 
accordance with Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The Board also points out that the rating criteria used to 
evaluate the veteran's service-connected hypertension, left 
ventricular hypertrophy, was amended effective October 6, 
2006.  See 71 Fed. Reg. 52,459-60 (Sept. 7, 2006).  In 
pertinent part, hypertension is to be evaluated separately 
from hypertensive heart disease and other types of heart 
disease.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 
(3) (2007).  In light of this amendment, the Board finds that 
all findings necessary to properly rate the veteran's 
service-connected hypertension, left ventricular hypertrophy, 
were not contained in the last VA examination dated May 2004.  
Therefore, the veteran should be scheduled for another VA 
examination which is sufficient for rating purposes.  In 
addition, the RO should readjudicate the veteran's claim 
based on the new regulatory provisions.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).

Finally, in Manlincon v. West, 12 Vet. App. 238 (1999), the 
Court held that when an appellant files a timely NOD and 
there is no issuance of a statement of the case (SOC), the 
Board should remand, rather than refer, the issue to the RO 
for the issuance of an SOC.  In a September 2002 rating 
decision, a disability evaluation of 10 percent was granted 
for service-connected hypertension, left ventricular 
hypertrophy, effective February 8, 2002.  The veteran 
submitted a NOD, contending that the 10 percent award should 
be awarded from the time of his separation from the military.  
See October 2002 VA Form 21-4138.  The record before the 
Board, however, does not show that the RO issued a SOC 
concerning the issue of an earlier effective date.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records from the Ponce outpatient clinic, 
dated since May 2007.  

2.  Schedule the veteran for a VA 
cardiovascular examination.  The claims 
folder, to include a copy of this remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination report.  Any indicated 
studies should be performed. 

The examiner should identify all 
residuals attributable to the veteran's 
service-connected hypertension, left 
ventricular hypertrophy.  The examiner 
should also record the veteran's blood 
pressure reading.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

3.  Issue a SOC concerning the veteran's 
disagreement with the effective date 
assigned in the September 2002 rating 
decision for the grant of a 10 percent 
disability evaluation for service-
connected hypertension.  He should be 
informed that a timely substantive appeal 
must be filed to perfect his appeal as to 
this issue.  

4.  Thereafter, readjudicate the claims, 
to include adjudication of the reopened 
claim for service connection for a low 
back disorder and readjudication of the 
claim for an increased rating for 
hypertension, left ventricular 
hypertrophy.  As noted above, the rating 
criteria used to evaluate the veteran's 
service-connected hypertension, left 
ventricular hypertrophy, was amended 
effective October 6, 2006.  See 71 Fed. 
Reg. 52,459-60 (Sept. 7, 2006), and this 
should be considered.  If the benefits 
sought on appeal are not granted, issue 
an updated supplemental statement of the 
case (SSOC) and give the veteran and his 
representative an appropriate amount of 
time to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


